Case 18-12012-LSS   Doc 260   Filed 11/01/18   Page 1 of 11
Case 18-12012-LSS   Doc 260   Filed 11/01/18   Page 2 of 11
                                    Case 18-12012-LSS   Doc 260   Filed 11/01/18   Page 3 of 11
                                                    Open Road Films, LLC, et al.
                                                         Federal Express
                                                           Exhibit Page
Page # : 1 of 1                                                                                   10/31/2018 05:53:14 PM
002887P002-1400A-041
BRYCE CAMPBELL
ADDRESS INTENTIONALLY OMITTED




         Records Printed :      1
Case 18-12012-LSS   Doc 260   Filed 11/01/18   Page 4 of 11
                                                       Case 18-12012-LSS Doc 260 Filed 11/01/18 Page 5 of 11
                                                                        Open Road Films, LLC, et al.
                                                                             Electronic Mail
                                                                              Exhibit Pages
Page # : 1 of 3                                                                                                                                                            10/31/2018 04:53:52 PM
000111P001-1400S-041                                 000105P002-1400S-041                                 000129P001-1400S-041                                 000129P001-1400S-041
AKIN GUMP STRAUSS HAUER & FELD LLP                   ASHBY & GEDDES, P.A.                                 BARNES & THORNBURG LLP                               BARNES & THORNBURG LLP
DAVID F. STABER, ESQ.                                WILLIAM P BOWDEN, ESQ                                DAVID M POWLEN;KEVIN G COLLINS                       DAVID M POWLEN;KEVIN G COLLINS
1700 PACIFIC AVENUE                                  500 DELAWARE AVE                                     1000 N WEST ST STE 1500                              1000 N WEST ST STE 1500
DALLAS TX 75201-4624                                 8TH FLOOR                                            WILMINGTON DE 19801                                  WILMINGTON DE 19801
DSTABER@AKINGUMP.COM                                 WILMINGTON DE 19801-1150                             DAVID.POWLEN@BTLAW.COM                               KEVIN.COLLINS@BTLAW.COM
                                                     WBOWDEN@ASHBYGEDDES.COM



000130P001-1400S-041                                 000130P001-1400S-041                                 000142P001-1400S-041                                 000108P001-1400S-041
BARNES & THORNBURG LLP                               BARNES & THORNBURG LLP                               BUCHALTER, A PROFESSIONAL CORPORATION                BUSH GOTTLIEB, A LAW CORPORATION
PAUL LAURIN;JONATHAN WIGHT                           PAUL LAURIN;JONATHAN WIGHT                           PAMELA K WEBSTER                                     JOSEPH KOHANSKI;DAVID AHDOOT;KIRK PRESTEGARD, KIEL
2029 CENTURY PARK E STE 300                          2029 CENTURY PARK E STE 300                          1000 WILSHIRE BLVD STE 1500                          801 NORTH BRAND BLVD STE 950
LOS ANGELES CA 90067                                 LOS ANGELES CA 90067                                 LOS ANGELES CA 90017                                 GLENDALE CA 91203
PLAURIN@BTLAW.COM                                    JWIGHT@BTLAW.COM                                     PWEBSTER@BUCHALTER.COM                               JKOHANSKI@BUSHGOTTLIEB.COM




000108P001-1400S-041                                 000108P001-1400S-041                                 000108P001-1400S-041                                 000150P001-1400S-041
BUSH GOTTLIEB, A LAW CORPORATION                     BUSH GOTTLIEB, A LAW CORPORATION                     BUSH GOTTLIEB, A LAW CORPORATION                     CROSS & SIMON, LLC
JOSEPH KOHANSKI;DAVID AHDOOT;KIRK PRESTEGARD, KIEL   JOSEPH KOHANSKI;DAVID AHDOOT;KIRK PRESTEGARD, KIEL   JOSEPH KOHANSKI;DAVID AHDOOT;KIRK PRESTEGARD, KIEL   CHRISTOPHER P. SIMON / KEVIN S. MANN
801 NORTH BRAND BLVD STE 950                         801 NORTH BRAND BLVD STE 950                         801 NORTH BRAND BLVD STE 950                         1105 NORTH MARKET STREET, SUITE 901
GLENDALE CA 91203                                    GLENDALE CA 91203                                    GLENDALE CA 91203                                    WILMINGTON DE 19801
DAHDOOT@BUSHGOTTLIEB.COM                             KPRESTEGARD@BUSHGOTTLIEB.COM                         KIRELAND@BUSHGOTTLIEB.COM                            csimon@crosslaw.com




000150P001-1400S-041                                 000117P001-1400S-041                                 000009P001-1400S-041                                 000119P001-1400S-041
CROSS & SIMON, LLC                                   DELAWARE ATTORNEY GENERAL                            DELAWARE DIVISION OF REVENUE                         DELAWARE SECRETARY OF STATE
CHRISTOPHER P. SIMON / KEVIN S. MANN                 ATTN: BANKRUPTCY DEPARTMENT                          ZILLAH A. FRAMPTON, BANKR. ADMIN.                    CORPORATIONS FRANCHISE TAX
1105 NORTH MARKET STREET, SUITE 901                  CARVEL STATE OFFICE BUILDING                         CARVEL STATE OFFICE BUILD. 8TH FLOOR                 PO BOX 898
WILMINGTON DE 19801                                  820 N FRENCH ST. 6TH FL                              820 N. FRENCH STREET                                 DOVER DE 19903
kmann@crosslaw.com                                   WILMINGTON DE 19801                                  WILMINGTON DE 19801                                  DOSDOC_FTAX@STATE.DE.US
                                                     ATTORNEY.GENERAL@STATE.DE.US                         FASNOTIFY@STATE.DE.US



000122P001-1400S-041                                 000138P003-1400S-041                                 000138P003-1400S-041                                 000113P001-1400S-041
DELAWARE STATE TREASURY                              ENTERTAINMENT ONE FILMS CANADA INC                   ENTERTAINMENT ONE FILMS CANADA INC                   FOLEY AND LARDNER LLP
ATTN: BANKRUTPCY DEPARTMENT                          LAUREN BLAIWAIS;EMILY HARRIS                         LAUREN BLAIWAIS;EMILY HARRIS                         ASHLEY M MCDOW;FAHIM FARIVAR
820 SILVER LAKE BLVD STE 100                         134 PETER STREET STE 700                             134 PETER STREET STE 700                             555 SOUTH FLOWER ST STE 3300
DOVER DE 19904                                       TORONTO ON M5V 2H2                                   TORONTO ON M5V 2H2                                   LOS ANGELES CA 90071-2300
STATETREASURER@STATE.DE.US                           CANADA                                               CANADA                                               AMCDOW@FOLEY.COM
                                                     LBLAIWAIS@ENTONEGROUP.COM                            EHARRIS@ENTONEGROUP.COM



000113P001-1400S-041                                 000151P001-1400S-041                                 000135P001-1400S-041                                 000135P001-1400S-041
FOLEY AND LARDNER LLP                                HILLER LAW, LLC                                      IRELL & MANELLA LLP                                  IRELL & MANELLA LLP
ASHLEY M MCDOW;FAHIM FARIVAR                         Adam Hiller                                          JEFFREY REISNER; KERRI LYMAN                         JEFFREY REISNER; KERRI LYMAN
555 SOUTH FLOWER ST STE 3300                         1500 North French Street, 2nd Floor                  840 NEWPORT CENTER DR STE 400                        840 NEWPORT CENTER DR STE 400
LOS ANGELES CA 90071-2300                            WILMINGTON DE 19801                                  NEWPORT BEACH CA 92660-6324                          NEWPORT BEACH CA 92660-6324
FFARIVAR@FOLEY.COM                                   ahiller@adamhillerlaw.com                            JREISNER@IRELL.COM                                   KLYMAN@IRELL.COM
                                          Case 18-12012-LSS Doc 260 Filed 11/01/18 Page 6 of 11
                                                           Open Road Films, LLC, et al.
                                                                Electronic Mail
                                                                 Exhibit Pages
Page # : 2 of 3                                                                                                                     10/31/2018 04:53:52 PM
000147P001-1400S-041                     000146P001-1400S-041                000146P001-1400S-041                        000109P001-1400S-041
KASHISHIAN LAW LLC                       KASIMA LLC                          KASIMA LLC                                  LAW OFFICE OF SUSAN E KAUFMAN LLC
ANN KASHISHIAN, ESQ                      MICHAEL POLITI                      MICHAEL POLITI                              SUSAN E KAUFMAN, ESQ
501 SILVERSIDE ROAD                      100 ENTERPRISE DRIVE STE 505        100 ENTERPRISE DRIVE STE 505                919 N MARKET ST STE 460
WILMINGTON DE 19809                      ROCKAWAY NJ 07866                   ROCKAWAY NJ 07866                           WILMINGTON DE 19801
AMK@KASHISHIANLAW.COM                    MIKE@DCIP.COM                       MARK@DCIP.COM                               SKAUFMAN@SKAUFMANLAW.COM




000145P001-1400S-041                     000144P001-1400S-041                000116P001-1400S-041                        000116P001-1400S-041
LOEB & LOEB LLP                          LOEB & LOEB LLP                     LUSKIN STERN & EISLER LLP                   LUSKIN STERN & EISLER LLP
LANCE N JURICH                           VADIM J RUBINSTEIN,ESQ              RICHARD STERN; STEPHAN E HORNUNG            RICHARD STERN; STEPHAN E HORNUNG
10100 SANTA MONICA BLVD                  345 PARK AVE                        ELEVEN TIMES SQUARE                         ELEVEN TIMES SQUARE
LOS ANGELES CA 90067                     NEW YORK NY 10154                   NEW YORK NY 10036                           NEW YORK NY 10036
LJURICH@LOEB.COM                         VRUBINSTEIN@LOEB.COM                STERN@LSELLP.COM                            HORNUNG@LSELLP.COM




000132P001-1400S-041                     000131P001-1400S-041                000131P001-1400S-041                        000016P001-1400S-041
PACHULSKI STANG ZIEHL & JONES LLP        PACHULSKI STANG ZIEHL & JONES LLP   PACHULSKI STANG ZIEHL & JONES LLP           PAUL HASTINGS LLP
COLIN R ROBINSON, ESQ                    ROBERT J FEINSTEIN;SCOTT L HAZAN    ROBERT J FEINSTEIN;SCOTT L HAZAN            ANDREW V. TENZER
919 N MARKET ST, 17TH FLOOR              780 THIRD AVE, 34TH FLOOR           780 THIRD AVE, 34TH FLOOR                   200 PARK AVENUE
WILMINGTON DE 19801                      NEW YORK NY 10017                   NEW YORK NY 10017                           NEW YORK NY 10166
CROBINSON@PSZJLAW.COM                    RFEINSTEIN@PSZJLAW.COM              SHAZAN@PSZJLAW.COM                          ANDREWTENZER@PAULHASTINGS.COM




000110P001-1400S-041                     000110P001-1400S-041                000015P001-1400S-041                        000149P001-1400S-041
PAUL HASTINGS LLP                        PAUL HASTINGS LLP                   PAUL HASTINGS LLP                           PILLSBURY WINTHROP SHAW PITTMAN LLP
ANDREW V TENZER;SHLOMO MAZA              ANDREW V TENZER;SHLOMO MAZA         SUSAN WILLIAMS                              KATHY A JORRIE, ESQ
75 EAST 55TH ST                          75 EAST 55TH ST                     1999 AVENUE OF THE STARS                    725 SOUTH FIGUEROA ST STE 2800
NEW YORK NY 10022                        NEW YORK NY 10022                   27TH FLOOR                                  LOS ANGELES CA 90017-5406
ANDREWTENZER@PAULHASTINGS.COM            SHLOMOMAZA@PAULHASTINGS.COM         LOS ANGELES CA 90067                        KATHY.JORRIE@PILLSBURYLAW.COM
                                                                             SUSANWILLIAMS@PAULHASTINGS.COM



000128P001-1400S-041                     000136P002-1400S-041                000136P002-1400S-041                        000114P001-1400S-041
PROCOPIO CORY HARGREAVES & SAVITCH LLP   REED SMITH LLP                      REED SMITH LLP                              REED SMITH LLP
GERALD P KENNEDY, ESQ                    KURT GWYNNE; JASON ANGELO           KURT GWYNNE; JASON ANGELO                   MARSHA A HOUSTON;CHRISTOPHER O RIVAS
525 B STREET STE 2200                    1201 N. MARKET ST STE 1500          1201 N. MARKET ST STE 1500                  355 SOUTH GRAND AVE STE 2900
SAN DIEGO CA 92101                       WILMINGTON DE 19801                 WILMINGTON DE 19801                         LOS ANGELES CA 90071-1514
GERALD.KENNEDY@PROCOPIO.COM              KGWYNNE@REEDSMITH.COM               JANGELO@REEDSMITH.COM                       MHOUSTON@REEDSMITH.COM




000114P001-1400S-041                     000115P001-1400S-041                000137P001-1400S-041                        000137P001-1400S-041
REED SMITH LLP                           REED SMITH LLP                      RICHARDS LAYTON & FINGER PA                 RICHARDS LAYTON & FINGER PA
MARSHA A HOUSTON;CHRISTOPHER O RIVAS     MICHAEL S SHERMAN                   D J DEFRANCESCHI;M J MERCHANT;B M HAYWOOD   D J DEFRANCESCHI;M J MERCHANT;B M HAYWOOD
355 SOUTH GRAND AVE STE 2900             1901 AVE OF THE STARS STE 700       ONE RODNEY SQUARE                           ONE RODNEY SQUARE
LOS ANGELES CA 90071-1514                LOS ANGELES CA 90067                920 NORTH KING ST                           920 NORTH KING ST
CRIVAS@REEDSMITH.COM                     MSHERMAN@REEDSMITH.COM              WILMINGTON DE 19801                         WILMINGTON DE 19801
                                                                             DEFRANCESCHI@RLF.COM                        MERCHANT@RLF.COM
                                                    Case 18-12012-LSS Doc 260 Filed 11/01/18 Page 7 of 11
                                                                     Open Road Films, LLC, et al.
                                                                          Electronic Mail
                                                                           Exhibit Pages
Page # : 3 of 3                                                                                                                                           10/31/2018 04:53:52 PM
000137P001-1400S-041                            000141P001-1400S-041                           000141P001-1400S-041                           000148P001-1400S-041
RICHARDS LAYTON & FINGER PA                     ROBINS KAPLAN LLP                              ROBINS KAPLAN LLP                              ROSENTHAL MONHAIT & GODDESS PA
D J DEFRANCESCHI;M J MERCHANT;B M HAYWOOD       HOWARD J WEG;MICHAEL T DELANEY                 HOWARD J WEG;MICHAEL T DELANEY                 NORMAN M MONHAIT;EDWARD B ROSENTHAL
ONE RODNEY SQUARE                               2049 CENTURY PARK EAST STE 3400                2049 CENTURY PARK EAST STE 3400                919 N MARKET ST STE 1401
920 NORTH KING ST                               LOS ANGELES CA 90067                           LOS ANGELES CA 90067                           P O BOX 1070
WILMINGTON DE 19801                             HWEG@ROBINSKAPLAN.COM                          MDELANEY@ROBINSKAPLAN.COM                      WILMINGTON DE 19899-1070
HAYWOOD@RLF.COM                                                                                                                               NMONHAIT@RMGGLAW.COM



000148P001-1400S-041                            000120P001-1400S-041                           000120P001-1400S-041                           000123P001-1400S-041
ROSENTHAL MONHAIT & GODDESS PA                  SECURITIES & EXCHANGE COMMISSION               SECURITIES & EXCHANGE COMMISSION               SECURITIES & EXCHANGE COMMISSION
NORMAN M MONHAIT;EDWARD B ROSENTHAL             NY REG OFFICE ATTN: BANKRUPTCY DEPT.           NY REG OFFICE ATTN: BANKRUPTCY DEPT.           PHIL. OFC - ATTN: BANKRUPTCY DEPT.
919 N MARKET ST STE 1401                        BROOKFIELD PL                                  BROOKFIELD PL                                  ONE PENN CENTER
P O BOX 1070                                    200 VESEY ST STE 400                           200 VESEY ST STE 400                           1617 JFK BLVD. STE 520
WILMINGTON DE 19899-1070                        NEW YORK NY 10281-1022                         NEW YORK NY 10281-1022                         PHILADELPHIA PA 19103
EROSENTHAL@RMGGLAW.COM                          BANKRUPTCYNOTICESSCHR@SEC.GOV                  NYROBANKRUPTCY@SEC.GOV                         SECBANKRUPTCY@SEC.GOV



000140P002-1400S-041                            000140P002-1400S-041                           000107P001-1400S-041                           000106P001-1400S-041
SHEPPARD MULLIN RICHTER & HAMPTON LLP           SHEPPARD MULLIN RICHTER & HAMPTON LLP          SIDLEY AUSTIN LLP                              SIDLEY AUSTIN LLP
EDWARD H TILLINGHAST, ESQ                       EDWARD H TILLINGHAST, ESQ                      ANNIE C WALLIS, ESQ                            JENNIFER C HAGLE, ESQ
MICHAEL T DRISCOLL, ESQ                         MICHAEL T DRISCOLL, ESQ                        ONE SOUTH DEARBORN                             555 WEST FIFTH ST 40TH FLOOR
30 ROCKEFELLER PLAZA                            30 ROCKEFELLER PLAZA                           CHICAGO IL 60603                               LOS ANGELES CA 90013
NEW YORK NY 10112                               NEW YORK NY 10112                              AWALLIS@SIDLEY.COM                             JHAGLE@SIDLEY.COM
ETILLINGHAST@SHEPPARDMULLIN.COM                 MDRISCOLL@SHEPPARDMULLIN.COM



000007P002-1400S-041                            000133P001-1400S-041                           000133P001-1400S-041                           000134P001-1400S-041
US ATTORNEY FOR DELAWARE                        VENABLE LLP                                    VENABLE LLP                                    VENABLE LLP
CHARLES OBERLY C/O ELLEN SLIGHTS                JAMIE L EDMONSON;DANIEL A O'BRIEN              JAMIE L EDMONSON;DANIEL A O'BRIEN              KEITH C OWENS
1007 N. ORANGE STREET STE 700                   1201 N MARKET ST STE 1400                      1201 N MARKET ST STE 1400                      2049 CENTURY PARK EAST STE 2300
PO BOX 2046                                     WILMINGTON DE 19801                            WILMINGTON DE 19801                            LOS ANGELES CA 90067
WILMINGTON DE 19899-2046                        JLEDMONSON@VENABLE.COM                         DAOBRIEN@VENABLE.COM                           KCOWENS@VENABLE.COM
USADE.ECFBANKRUPTCY@USDOJ.GOV



000112P001-1400S-041                            000112P001-1400S-041                           000112P001-1400S-041                           000139P001-1400S-041
WHITEFORD, TAYLOR & PRESTON LLC                 WHITEFORD, TAYLOR & PRESTON LLC                WHITEFORD, TAYLOR & PRESTON LLC                WYATT TARRANT & COMBS LLP
C. M. SAMIS; L.KATHERINE GOOD; AARON STULMAN    C. M. SAMIS; L.KATHERINE GOOD; AARON STULMAN   C. M. SAMIS; L.KATHERINE GOOD; AARON STULMAN   MARY L FULLINGTON
THE RENAISSANCE CENTRE                          THE RENAISSANCE CENTRE                         THE RENAISSANCE CENTRE                         250 WEST MAIN ST STE 1600
405 NORTH KING ST., STE 500                     405 NORTH KING ST., STE 500                    405 NORTH KING ST., STE 500                    LEXINGTON KY 40507
WILMINGTON DE 19801                             WILMINGTON DE 19801                            WILMINGTON DE 19801                            MFULLINGTON@WYATTFIRM.COM
CSAMIS@WTPLAW.COM                               KGOOD@WTPLAW.COM                               ASTULMAN@WTPLAW.COM




            Records Printed :                  68
Case 18-12012-LSS   Doc 260   Filed 11/01/18   Page 8 of 11
                                                      Case 18-12012-LSS                     Doc 260   Filed 11/01/18                   Page 9 of 11
                                                                                      Open Road Films, LLC, et al.
                                                                                            Exhibit Pages

Page # : 1 of 3                                                                                                                                                    10/31/2018 04:50:55 PM
000111P001-1400S-041                                 000014P001-1400S-041                             000105P002-1400S-041                            000017P001-1400S-041
AKIN GUMP STRAUSS HAUER & FELD LLP                   ARIZONA ATTORNEY GENERAL'S OFFICE                ASHBY & GEDDES, P.A.                            BANK OF AMERICA AS ADMIN. AGENT
DAVID F. STABER, ESQ.                                PO BOX 6123                                      WILLIAM P BOWDEN, ESQ                           333 S HOPE ST
1700 PACIFIC AVENUE                                  MD 7611                                          500 DELAWARE AVE                                13TH FL
DALLAS TX 75201-4624                                 PHOENIX AZ 85005-6123                            8TH FLOOR                                       LOS ANGELES CA 90071
                                                                                                      WILMINGTON DE 19801-1150



000059P002-1400S-041                                 000129P001-1400S-041                             000130P001-1400S-041                            000142P001-1400S-041
BANK OF AMERICA, N.A.                                BARNES & THORNBURG LLP                           BARNES & THORNBURG LLP                          BUCHALTER, A PROFESSIONAL CORPORATION
TIFFANY SHIN/AGENCY MANAGEMENT                       DAVID M POWLEN;KEVIN G COLLINS                   PAUL LAURIN;JONATHAN WIGHT                      PAMELA K WEBSTER
HOUGHTON BANK. CTR MC WA3-132-01-01                  1000 N WEST ST STE 1500                          2029 CENTURY PARK E STE 300                     1000 WILSHIRE BLVD STE 1500
10623 NE 68TH STREET                                 WILMINGTON DE 19801                              LOS ANGELES CA 90067                            LOS ANGELES CA 90017
KIRKLAND WA 98033



000108P001-1400S-041                                 000150P001-1400S-041                             000117P001-1400S-041                            000009P001-1400S-041
BUSH GOTTLIEB, A LAW CORPORATION                     CROSS & SIMON, LLC                               DELAWARE ATTORNEY GENERAL                       DELAWARE DIVISION OF REVENUE
JOSEPH KOHANSKI;DAVID AHDOOT;KIRK PRESTEGARD, KIEL   CHRISTOPHER P. SIMON / KEVIN S. MANN             ATTN: BANKRUPTCY DEPARTMENT                     ZILLAH A. FRAMPTON, BANKR. ADMIN.
801 NORTH BRAND BLVD STE 950                         1105 NORTH MARKET STREET, SUITE 901              CARVEL STATE OFFICE BUILDING                    CARVEL STATE OFFICE BUILD. 8TH FLOOR
GLENDALE CA 91203                                    WILMINGTON DE 19801                              820 N FRENCH ST. 6TH FL                         820 N. FRENCH STREET
                                                                                                      WILMINGTON DE 19801                             WILMINGTON DE 19801



000008P001-1400S-041                                 000119P001-1400S-041                             000122P001-1400S-041                            000138P003-1400S-041
DELAWARE SECRETARY OF STATE                          DELAWARE SECRETARY OF STATE                      DELAWARE STATE TREASURY                         ENTERTAINMENT ONE FILMS CANADA INC
DIVISION OF CORPORATIONS                             CORPORATIONS FRANCHISE TAX                       ATTN: BANKRUTPCY DEPARTMENT                     LAUREN BLAIWAIS;EMILY HARRIS
401 FEDERAL STREET, SUITE 4                          PO BOX 898                                       820 SILVER LAKE BLVD STE 100                    134 PETER STREET STE 700
DOVER DE 19901                                       DOVER DE 19903                                   DOVER DE 19904                                  TORONTO ON M5V 2H2
                                                                                                                                                      CANADA



000113P001-1400S-041                                 000010P001-1400S-041                             000151P001-1400S-041                            000004P001-1400S-041
FOLEY AND LARDNER LLP                                FRANCHISE TAX BOARD                              HILLER LAW, LLC                                 INTERNAL REVENUE SERVICE
ASHLEY M MCDOW;FAHIM FARIVAR                         BANKRUPTCY SECTION, MS:A-340                     Adam Hiller                                     CENTRALIZED INSOLVENCY OPERATION
555 SOUTH FLOWER ST STE 3300                         PO BOX 2952                                      1500 North French Street, 2nd Floor             PO BOX 7346
LOS ANGELES CA 90071-2300                            SACRAMENTO CA 95812-2952                         WILMINGTON DE 19801                             PHILADELPHIA PA 19101-7346




000005P003-1400S-041                                 000135P001-1400S-041                             000147P001-1400S-041                            000146P001-1400S-041
INTERNAL REVENUE SERVICE                             IRELL & MANELLA LLP                              KASHISHIAN LAW LLC                              KASIMA LLC
CENTRALIZED INSOLVENCY OPERATION                     JEFFREY REISNER; KERRI LYMAN                     ANN KASHISHIAN, ESQ                             MICHAEL POLITI
2970 MARKET STREET                                   840 NEWPORT CENTER DR STE 400                    501 SILVERSIDE ROAD                             100 ENTERPRISE DRIVE STE 505
MAIL STOP 5-Q30 133                                  NEWPORT BEACH CA 92660-6324                      WILMINGTON DE 19809                             ROCKAWAY NJ 07866
PHILADELPHIA PA 19104-5016



000109P001-1400S-041                                 000144P001-1400S-041                             000145P001-1400S-041                            000116P001-1400S-041
LAW OFFICE OF SUSAN E KAUFMAN LLC                    LOEB & LOEB LLP                                  LOEB & LOEB LLP                                 LUSKIN STERN & EISLER LLP
SUSAN E KAUFMAN, ESQ                                 VADIM J RUBINSTEIN,ESQ                           LANCE N JURICH                                  RICHARD STERN; STEPHAN E HORNUNG
919 N MARKET ST STE 460                              345 PARK AVE                                     10100 SANTA MONICA BLVD                         ELEVEN TIMES SQUARE
WILMINGTON DE 19801                                  NEW YORK NY 10154                                LOS ANGELES CA 90067                            NEW YORK NY 10036
                                                Case 18-12012-LSS                   Doc 260   Filed 11/01/18            Page 10 of 11
                                                                                Open Road Films, LLC, et al.
                                                                                      Exhibit Pages

Page # : 2 of 3                                                                                                                                         10/31/2018 04:50:55 PM
000011P001-1400S-041                            000006P002-1400S-041                           000125P001-1400S-041                        000126P001-1400S-041
MICHIGAN DEPT. OF TREASURY, TAX POL. DIV.       OFFICE OF THE U.S. TRUSTEE                     ONE HUNDRED TOWERS LLC                      ONE HUNDRED TOWERS LLC
ATTN: LITIGATION LIAISON                        LINDA RICHENDERFER                             CBRE INC                                    JP MORGAN ASSET MGT. GLOBAL REAL ASSETS
430 WEST ALLEGAN STREET                         844 KING STREET                                ATTN: VICE PRESIDENT, PROPERTY MANAGEMENT   REAL ESTATE AMERICAS ATTN: BRIAN OKRENT, CEO
2ND FLOOR, AUSTIN BUILDING                      SUITE 2207                                     2049 CENTURY PARK EAST                      2029 CENTURY PARK EAST
LANSING MI 48922                                WILMINGTON DE 19801                            STE 1950                                    SUITE 4150
                                                                                               LOS ANGELES CA 90067-3283                   LOS ANGELES CA 90067


000127P001-1400S-041                            000131P001-1400S-041                           000132P001-1400S-041                        000015P001-1400S-041
ONE HUNDRED TOWERS LLC                          PACHULSKI STANG ZIEHL & JONES LLP              PACHULSKI STANG ZIEHL & JONES LLP           PAUL HASTINGS LLP
ALLEN MATKINS LECK GAMBLE MALLORY & NATSIS LL   ROBERT J FEINSTEIN;SCOTT L HAZAN               COLIN R ROBINSON, ESQ                       SUSAN WILLIAMS
ATTN: ANTON N. NATSIS, ESQ.                     780 THIRD AVE, 34TH FLOOR                      919 N MARKET ST, 17TH FLOOR                 1999 AVENUE OF THE STARS
1901 AVENUE OF THE STARS                        NEW YORK NY 10017                              WILMINGTON DE 19801                         27TH FLOOR
SUITE 1800                                                                                                                                 LOS ANGELES CA 90067
LOS ANGELES CA 90067


000016P001-1400S-041                            000110P001-1400S-041                           000149P001-1400S-041                        000128P001-1400S-041
PAUL HASTINGS LLP                               PAUL HASTINGS LLP                              PILLSBURY WINTHROP SHAW PITTMAN LLP         PROCOPIO CORY HARGREAVES & SAVITCH LLP
ANDREW V. TENZER                                ANDREW V TENZER;SHLOMO MAZA                    KATHY A JORRIE, ESQ                         GERALD P KENNEDY, ESQ
200 PARK AVENUE                                 75 EAST 55TH ST                                725 SOUTH FIGUEROA ST STE 2800              525 B STREET STE 2200
NEW YORK NY 10166                               NEW YORK NY 10022                              LOS ANGELES CA 90017-5406                   SAN DIEGO CA 92101




000114P001-1400S-041                            000115P001-1400S-041                           000136P002-1400S-041                        000137P001-1400S-041
REED SMITH LLP                                  REED SMITH LLP                                 REED SMITH LLP                              RICHARDS LAYTON & FINGER PA
MARSHA A HOUSTON;CHRISTOPHER O RIVAS            MICHAEL S SHERMAN                              KURT GWYNNE; JASON ANGELO                   D J DEFRANCESCHI;M J MERCHANT;B M HAYWOOD
355 SOUTH GRAND AVE STE 2900                    1901 AVE OF THE STARS STE 700                  1201 N. MARKET ST STE 1500                  ONE RODNEY SQUARE
LOS ANGELES CA 90071-1514                       LOS ANGELES CA 90067                           WILMINGTON DE 19801                         920 NORTH KING ST
                                                                                                                                           WILMINGTON DE 19801



000141P001-1400S-041                            000148P001-1400S-041                           000120P001-1400S-041                        000121P001-1400S-041
ROBINS KAPLAN LLP                               ROSENTHAL MONHAIT & GODDESS PA                 SECURITIES & EXCHANGE COMMISSION            SECURITIES & EXCHANGE COMMISSION
HOWARD J WEG;MICHAEL T DELANEY                  NORMAN M MONHAIT;EDWARD B ROSENTHAL            NY REG OFFICE ATTN: BANKRUPTCY DEPT.        SEC OF THE TREASURY OFFICE OF GEN COUNSEL
2049 CENTURY PARK EAST STE 3400                 919 N MARKET ST STE 1401                       BROOKFIELD PL                               100 F ST NE
LOS ANGELES CA 90067                            P O BOX 1070                                   200 VESEY ST STE 400                        WASHINGTON DC 20549
                                                WILMINGTON DE 19899-1070                       NEW YORK NY 10281-1022



000123P001-1400S-041                            000140P002-1400S-041                           000106P001-1400S-041                        000107P001-1400S-041
SECURITIES & EXCHANGE COMMISSION                SHEPPARD MULLIN RICHTER & HAMPTON LLP          SIDLEY AUSTIN LLP                           SIDLEY AUSTIN LLP
PHIL. OFC - ATTN: BANKRUPTCY DEPT.              EDWARD H TILLINGHAST, ESQ                      JENNIFER C HAGLE, ESQ                       ANNIE C WALLIS, ESQ
ONE PENN CENTER                                 MICHAEL T DRISCOLL, ESQ                        555 WEST FIFTH ST 40TH FLOOR                ONE SOUTH DEARBORN
1617 JFK BLVD. STE 520                          30 ROCKEFELLER PLAZA                           LOS ANGELES CA 90013                        CHICAGO IL 60603
PHILADELPHIA PA 19103                           NEW YORK NY 10112



000013P001-1400S-041                            000143P001-1400S-041                           000007P002-1400S-041                        000012P002-1400S-041
SOCIAL SECURITY ADMINISTRATION                  STEPHEN SILVERMAN LAW                          US ATTORNEY FOR DELAWARE                    US EPA REG. 3, OFFICE OF REG. COUNSEL
OFFICE OF THE GEN. COUNSEL, REGION 3            STEPHEN E SILVERMAN                            CHARLES OBERLY C/O ELLEN SLIGHTS            ATTN: BANKRUPTCY DEPT.
300 SPRING GARDEN STREET                        6945 E SAHUARO DRIVE STE 125                   1007 N. ORANGE STREET STE 700               1650 ARCH STREET
PHILADELPHIA PA 19123                           SCOTTSDALE AZ 85254                            PO BOX 2046                                 PHILADELPHIA PA 19103
                                                                                               WILMINGTON DE 19899-2046
                                         Case 18-12012-LSS                   Doc 260   Filed 11/01/18          Page 11 of 11
                                                                           Open Road Films, LLC, et al.
                                                                                 Exhibit Pages

Page # : 3 of 3                                                                                                                                   10/31/2018 04:50:55 PM
000133P001-1400S-041                     000134P001-1400S-041                           000112P001-1400S-041                           000139P001-1400S-041
VENABLE LLP                              VENABLE LLP                                    WHITEFORD, TAYLOR & PRESTON LLC                WYATT TARRANT & COMBS LLP
JAMIE L EDMONSON;DANIEL A O'BRIEN        KEITH C OWENS                                  C. M. SAMIS; L.KATHERINE GOOD; AARON STULMAN   MARY L FULLINGTON
1201 N MARKET ST STE 1400                2049 CENTURY PARK EAST STE 2300                THE RENAISSANCE CENTRE                         250 WEST MAIN ST STE 1600
WILMINGTON DE 19801                      LOS ANGELES CA 90067                           405 NORTH KING ST., STE 500                    LEXINGTON KY 40507
                                                                                        WILMINGTON DE 19801




          Records Printed :         60
